           Case MDL No. 2804 Document 9019 Filed 02/05/21 Page 1 of 3




                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION                                      MDL No. 2804


                                ORDER DENYING REMAND


        Before the Panel: Plaintiffs in the two actions listed on the attached Schedule A move
under Panel Rule 10.3 for Section 1407 remand to the District of New Mexico. Manufacturer and
distributor defendants 1 oppose, and defendant Michael L. Gallegos takes no position on, Section
1407 remand.

       After considering the arguments of counsel, we deny the motion for Section 1407 remand.
We ordered centralization in this docket in December 2017. In that order, we held that the
Northern District of Ohio was an appropriate Section 1407 forum for actions sharing factual
questions regarding the allegedly improper marketing and distribution of various prescription
opiate medications into states, cities, and towns across the country. See In re Nat’l Prescription
Opiate Litig., 290 F. Supp.3d 1375, 1378-79 (J.P.M.L. 2017). Here, the actions before the Panel
have been pending in the MDL for less than a year. No party disputes that these actions are
squarely related to the MDL proceedings, which now comprises nearly 2,950 cases.

        Plaintiffs filed these Section 1407 motions, which seek return to the transferor court to
obtain a ruling on their motions to remand to state court, without first obtaining a suggestion of
remand from the transferee judge. Panel Rule 10.3(a) counsels that we are “reluctant to order a
remand absent the suggestion of the transferee judge.” Indeed, a party moving for Section 1407
remand without such a suggestion “bears a strong burden of persuasion.” In re: Air Crash Disaster
in Ionian Sea on Sept. 8, 1974, 438 F. Supp. 932, 934 (J.P.M.L. 1977). Plaintiffs have not met
that burden here.
          Judge Polster, in his capacity as transferee judge, has become familiar with the issues in
this litigation by presiding over extensive and highly contested pretrial proceedings. He is in the
best position to determine the future course of actions in the MDL. We afford transferee judges a
wide degree of discretion in their case management decisions. See, e.g., In re Holiday Magic Sec.

1
 Endo Health Solutions Inc., Endo Pharmaceuticals Inc.; AmerisourceBergen Drug Corporation,
CVS Health, Cardinal Health Inc., McKesson Corporation, Wal-Mart Stores Inc., Walgreens Boots
Alliance, Inc., Janssen Pharmaceutica Inc., Ortho-McNeil-Janssen Pharmaceuticals Inc., Actavis
LLC, Actavis Pharma, Inc., Allergan Sales, LLC, Allergan U.S.A., Inc., Cephalon Inc., Janssen
Pharmaceuticals, Inc., Johnson & Johnson, Teva Pharmaceuticals USA, Inc., and Watson
Laboratories Inc.
           Case MDL No. 2804 Document 9019 Filed 02/05/21 Page 2 of 3

                                                -2-


& Antitrust Litig., 433 F. Supp. 1125, 1126 (J.P.M.L. 1977) (“The Panel has neither the statutory
authority nor the inclination to review decisions of district courts, whether they are transferor or
transferee courts.”). Remand of these cases without the transferee judge’s suggestion is not
appropriate at this time. We are confident that the transferee judge, who is responsible for the day-
to-day management of this exceedingly complex litigation, will address these and other plaintiffs’
motions to remand to state court in due course. See, e.g., In re Zyprexa Prod. Liab. Litig., 594
F.3d 113, 127–28 (2d Cir. 2010) (Kaplan, J. concurring) (citations omitted).


        IT IS THEREFORE ORDERED that the plaintiffs’ motions for Section 1407 remand of
the actions listed on Schedule A are denied.


                                          PANEL ON MULTIDISTRICT LITIGATION




                                                           Karen K. Caldwell
                                                               Chair

                                      Catherine D. Perry                     Nathaniel M. Gorton
                                      Matthew F. Kennelly                    David C. Norton
                                      Roger T. Benitez                       Dale A. Kimball
        Case MDL No. 2804 Document 9019 Filed 02/05/21 Page 3 of 3




IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION                MDL No. 2804


                                       SCHEDULE A

           Northern District of Ohio

CITY OF ALBUQUERQUE v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No.
      1:20-45136 (D. New Mexico, C.A. No. 1:19-01168)
CITY OF SANTA FE v. PURDUE PHARMA L.P., ET AL., C.A. No. 1:20-45137
      (D. New Mexico, C.A. No. 1:19-01105)
